China Direct Industries Reports Financial Results for the Nine Month Transition Period Ended September 30, 2009 -Fiscal year 2009 revenue of $ 68.6 million -Fiscal year 2009 non-GAAP net loss of ($5.8) million or a loss per share of ($0.23) -Fiscal year 2009 GAAP net loss of ($27.9) million inclusive of ($22.0) million non-cash items or a loss per share of -Total Cash of $12.9 million with shareholder equity of $46.4 million at September 30, 2009 Deerfield Beach, Fla., December 31, 2009 – China Direct Industries, Inc. (“China Direct Industries”) (NASDAQ: CDII), a U.S. owned holding company operating in China in two core business segments, pure magnesium production and distribution of basic materials, announced today its financial results for the nine month fiscal transition year ended September 30, 2009. Financial Highlights For the nine month transition period from January 1, 2009 to September 30, 2009 (the “2009 transition period”), revenue was $68.6 million.Revenue from continuing operations improved to $28.5 million in the three month period ended September 30, 2009 up 44% sequentially from the $19.8 million recorded from continuing operations in the three month period ended June 30, 2009.Additionally, our magnesium segment returned to a positive gross margin in the three month period ended September 30, 2009.The net loss for the 2009 transition period was ($5.8) million (excluding non-cash items related to other than temporary impairment assets, other impairment charges related to loan write-offs, employee share based compensation and reserves for discontinued operations).This resulted in a non-GAAP loss of ($0.23) per diluted and basic share.The net loss on a GAAP basis, including the ($22) million in non cash items stated above was ($27.9) million or a loss of ($1.13) per diluted and basic share.This compares to revenue of $183.7 million for the first nine months of 2008 (unaudited) and $222.6 million for the calendar year of 2008. GAAP net income attributable to common stockholders of $11.7 million for the first nine months of 2008 (unaudited) and $1.6 million for the calendar year 2008 resulting in GAAP net income of $0.47 per diluted share for the first nine months of 2008 (unaudited) and $0.06 per diluted share for the calendar year 2009. The decrease in overall performance in the 2009 transition period was largely driven by the lingering effects of the global economic recession particularly in our magnesium segment and consulting segment.The demand for magnesium showed sharp declines at the end of calendar 2009 resulting in unexpected delays in shipments and substantial price declines in the spot market. As a result, management idled production and substantially reduced its workforce in this segment.The weakness in demand from end market customers in the steel, die casting for automobile parts and aluminum alloying industries was pervasive throughout the 2009 transition period.Management has recently reinitiated production at several of its magnesium facilities and sees prices and demand for pure magnesium firming in fiscal 2010 as world markets continue to show signs of an economic recovery. Balance Sheet At September 30, 2009, total assets were $80.5 million and shareholder equity was $46.4 million with 27.2 million shares outstanding.At December 31, 2008, total assets were $107.4 million and shareholder equity of $58.0 million with 23.5 million shares outstanding.At September 30, 2009 cash and cash equivalents were $12.9 million and working capital was $31.0 million.At December 31, 2008 cash and cash equivalents were $14.0 million and working capital was $37.5 million. The decreases are largely attributable to write downs related to other than temporary impairment of securities, other impairment charges related to loans as well as reserves taken for discontinued operations. Conference Call During the 2009 transition period the global economic environment remained extremely weak and end market visibility was limited. We remain well positioned in China and well capitalized with no debt and no current need for additional capital to fund its current operations.
